10.50d
 
 
AFFYMETRIX


Service Provider Agreement


This Service Provider Agreement (the "Agreement") is entered into as of
01/01/2007 (the "Effective Date") by and between Affymetrix, Inc., having its
principal place of business at 3420 Central Expressway, Santa Clara, CA 95051
("Affymetrix") and Gene Logic Inc., having its principal place of business at 50
West Watkins Mill Road, Gaithersburg, MD, 20878, USA, ("Service Provider"), each
a "Party," and together the "Parties" to this Agreement.


Affymetrix is pleased to enter into this relationship which will allow Service
Provider to exploit the unique capabilities of Affymetrix' GeneChip® technology.
We look forward to working with you to ensure that the GeneChip products
purchased under this agreement will enable you to provide great benefits to your
customers.


Therefore, the parties hereby agree as follows:


Definitions 
"Affiliates" means any corporation, company, partnership, joint venture and/or
firm which is controlled by or controls a Party or is under common control with
a Party, but only for so long as such Affiliate remains an Affiliate of a Party,
and only if such Affiliate is bound by the terms of this Agreement. For purposes
of this Section, "control" shall mean, (i) beneficial ownership of at least
fifty percent (50%) of the voting securities of a corporation or other business
organization with voting securities (or such other percentage as required to
establish control in the relevant jurisdiction); or (ii) a fifty percent (50%)
or greater interest in the net assets or profits of a partnership or other
business organization without voting securities; (or such other percentage as
required to establish control in the relevant jurisdiction).


."Database" means a collection of data derived from Probe Arrays and licensed or
otherwise made available by Service Provider or a third party to multiple
unrelated parties in whole or in part for use in analysis or otherwise to derive
additional information.


"GeneChip Products" means all Probe Arrays and the related kits and reagents
currently available for sale as listed on Exhibits 1-3 and any other kits,
reagents or other consumable products now or hereafter generally offered for
sale by Affymetrix and any custom Probe Arrays available through the programs
specified in the definition of Probe Array.


"Instruments" means any instruments or other equipment sold by Affymetrix for
use with GeneChip Products.


"Internal R&D" means using GeneChip Products and/or Probe Arrays, for (a)
internal research, testing, validation, or training at Gene Logic, (b) product
or service development, including use for generating data for inclusion in
Databases offered for license or sale, and (c) research projects involving
collaboration with one or more customers or other third parties.


"Marks" means the trademarks, service marks, logos and tradenames owned or
controlled by each Party.



--------------------------------------------------------------------------------


 
"Probe Array" means a solid support having an array of polynucleotides with
known location and sequence fabricated by or for and sold by Affymetrix for use
in expression analysis and genotyping and shall include all probe arrays
generally offered by Affymetrix for commercial sale during the Term as well as
arrays available through Affymetrix' current CustomExpress®, NimbleExpress™ and
Made-to-Order programs, as well as resequencing arrays available through
Affymetrix' current CustomSeq® program, including those now available as
indicated on Exhibits 1-3. Such arrays must be purchased in whole wafer
increments unless otherwise indicated in Exhibits 1-3. All other custom
arrays/array designs will be mutually agreed to in writing between the Parties
in advance.


"Services" means the use of GeneChip Products in generation of data that will be
provided to a third party for a service fee. Services shall include data
developed by Gene Logic and/or its Affiliates for a third party for such third
party's use. Services may include "Data Generation Services," in which samples
are processed to obtain data for a third party, and "Analysis Services," in
which Gene Logic may provide analysis services using its data or data obtained
from a third party or from processing samples provided by Gene Logic or the
third party. Services shall not include activities classified hereunder as
Internal R&D.


"Software" means any software installed on an Instrument or HTA Instrument or
otherwise made available by Affymetrix for use with GeneChip Products and HTA
Products.


"Term" has the meaning defined in Section 8 of this Agreement.


"Effective Date" shall have the meaning set forth in the first paragraph of the
Agreement


1. Reduced Probe Array, Kit and Reagent Pricing.
1.1 During the term of this Agreement, Service Provider shall be entitled to
purchase GeneChip® probe arrays* to provide Services pursuant to the Agreement
for Service Provider's academic customers pursuant to the Academic Tier 1 price
sheet attached hereto as Exhibit 1; for Service Provider's biotech customers
(biotech customers are defined as having an annual R&D budget of less than $1
OOM) pursuant to the Biotech Tier 1 price sheet attached hereto as Exhibit 2;
and for Service Provider's other industrial customers pursuant to the Industrial
Tier 1 price sheet attached hereto as Exhibit 3.


*Includes all probe arrays generally offered by Affymetrix for commercial sale
during the Term and probe arrays available through Affymetrix' current
CustomExpress®, NimbleExpress™ and Made-to-Order programs, and resequencing
arrays available through Affymetrix' current CustomSeq® program, all as
indicated on Exhibits 1-3. Such arrays must be purchased in whole wafer
increments unless otherwise indicated in Exhibits 1-3. All other custom
arrays/array designs to be mutually agreed to in writing between the Parties in
advance.


1.2 During the Initial Term, Service Provider shall be entitled to purchase
reagents and kits, for use for all purposes for which it is otherwise permitted
to buy and use Probe Arrays under this Agreement, pursuant to Service Provider's
internal use price list as attached to Service Provider's BiotechAccess
Agreement and shall not be obligated to pay to Affymetrix any additional price
for such products for use in any other pricing Tier.


1.3 If Affymetrix offers any special pricing to Service Provider (including
pricing for particular products or for a particular customer or project),
whether by amendment or by email notice or by any other written document,
Service Provider may purchase quantities of products upon such terms provided by
Affymetrix and subject to any conditions specified by Affymetrix in connection
therewith.



--------------------------------------------------------------------------------


 
2. Services for Customers with Affymetrix Pricing Agreement in Effect.
2.1 During the term of this Agreement, Service Provider may provide Services for
third parties with a pricing agreement in effect with Affymetrix and such
customers may purchase probe arrays directly from Affymetrix, have such probe
arrays shipped directly to Service


Provider only for use in Services for such Affymetrix customer, and Affymetrix
will directly invoice its customer for such probe arrays. Alternatively, if
customers have Transfer Array Addenda in place with Affymetrix, such customers
may ship GeneChip Products previously purchased from Affymetrix directly from
the customer to Service Provider only for use in Services for such Affymetrix
customer, provided that any GeneChip Products obtained by Service Provider from
other Affymetrix customers will be governed by the terms applicable to the
customer from which such GeneChip Products were obtained.


2.2 During the Term, Affymetrix may at its discretion extend to Service
Provider, on a project-by-project basis, GeneChip Product pricing consistent
with a particular customer's pricing agreement then in effect with Affymetrix,
to permit Service Provider to purchase GeneChip Products to provide Services to
such customer as otherwise permitted herein, subject to gaining the customer's
permission for Affymetrix to disclose such prices to Service Provider for the
specific transaction. Service Provider agrees to protect such information
pursuant to Section 9 (Confidentiality) below. For clarity, and without limiting
the foregoing, Service Provider agrees not to disclose any aspect of any
customer's prices for GeneChip Products with any other Affymetrix customer or
any other party, except as required by law (provided that Service Provider has
provided Affymetrix with prior notice of such disclosure, to the extent
reasonably practicable).


3. Joint Responses to RFxs. From time to time during the Term, either Party may
at its discretion submit detailed proposals to the other for the Parties to
collaborate on specific projects for third parties, and the Parties may submit
joint responses to third party requests for information/proposal/quote (RFx).
Such proposals, each Party's response thereto, and ensuing discussions between
the Parties with respect thereto shall be subject to Section 9(Confidentiality)
below.


4. Reports. Service Provider shall deliver to Affymetrix within sixty (60) days
after the end of each calendar quarter a written report showing: (i) the country
location and type (as defined in Section 1.1 above) of each service customer
that received services during that quarter; (ii) the number of Probe Arrays used
in providing Services to each such customer during that quarter, and (iii) the
number of Probe Arrays that were purchased at one pricing Tier and used for
another purpose pursuant to Section 1.2. For avoidance of doubt, Service
Provider shall not be obligated to identify any customer names or provide any
other information identifying specific customers in the reports due to
Affymetrix hereunder.


5. Service Quality; Audits.
5.1 The Parties acknowledge that it is in their mutual interest to ensure that
Services provided by Service Provider that include the use of GeneChip Products
are of a high and reliable quality. Therefore, each Party agrees to use
commercially reasonable efforts to maintain a high level of quality of the
GeneChip Products and the Services provided to customers using GeneChip
Products. If Affymetrix learns of any problem with a customer involving Service
Provider Services, or if Service Provider learns of any problem with a customer
potentially caused by defective GeneChip Products, the Parties agree to
cooperate to resolve any such issue in a prompt, commercially reasonable manner.


5.2 During the Term and for a period of two (2) years following the time at
which the relevant payment is due, Affymetrix shall have the right, upon
commercially reasonable notice, but not to exceed once per calendar year, during
regular business hours and upon ten (10) days prior notice, to have an auditing
firm acceptable to all Parties make such examination as such firm deems
necessary to verify that Service Provider has been paying the proper price for
Probe Arrays based on the type of use of such Probe Arrays specified in Sections
2-4 herein. In the event that such examination reveals a discrepancy between the
amounts payable under this Agreement and the amounts actually paid, all such
additional amounts, together with interest at the rate of one and one-half
percent (1.5%) per month, or the maximum allowed by law, whichever is less, from
the date when such additional amounts would have been due, shall be paid to
Affymetrix within forty-five (45) days of written notice from the auditing firm
of such discrepancy. Any such audit shall be at Affymetrix' sole expense and
performed by a nationally recognized accounting firm. In the event that a
deficiency of more than five percent (5%) is discovered, the audit shall be at
Service Provider's expense. The auditing firm conducting the examination shall
be under appropriate obligations of confidentiality to all Parties hereto such
that (1) if no discrepancy is found between amounts payable and actually paid
for a given contract year, the auditing firm shall report that and nothing else
to the Parties, (2) if a discrepancy in favor of Affymetrix is found between
amounts payable and actually paid, the auditing firm shall report the amount of
the discrepancy and only those particulars necessary for the understanding of
the Parties of the nature of the overpayment, (3) if a discrepancy in favor of
Service Provider is found between amounts payable and actually paid, the
auditing firm shall report the amount of the discrepancy and only those
particulars necessary for the understanding of the Parties of the nature of the
overpayment, and Affymetrix shall reimburse Service Provider within forty five
(45) days of the date it is notified of the discrepancy, (4) any given contract
year may only be audited once, (5) in no event shall the auditing firm reveal to
any Party hereto any information it may gain during the course of the
examination (i.e., to Affymetrix the names of customers for whom Services were
provided by Service Provider) other than as previously stated herein, and (6) in
no event shall the auditing firm reveal to any third party any information it
may gain during the course of the examination. The Parties agree that the
auditing firm chosen to perform audits pursuant to this Section will not be
compensated on a commission-for-findings basis.



--------------------------------------------------------------------------------


 
6. Trademark Use.
6.1 Each Party recognizes that the other Party hereto has developed valuable
Marks, as listed on Exhibit 5 hereto, and may in the future develop additional
Marks. Each Party may desire to describe the other Party as a customer (in the
case of Service Provider) or a supplier (in the case of Affymetrix) in public
marketing materials and technical materials published by such Party for
marketing purposes and to use the other Party's marks in such materials. Each
Party may make such a general description of the Parties' relationship and use
the other Party's Marks to assist with such description (i.e., to refer to or
generally describe such Party's products or services) without the prior approval
of the other Party, provided that the description is not inconsistent with
information on the other Party's website or current published materials and,
provided further, that the use of the other Party's Mark is limited to text and
is not the logo or stylized Mark itself. Each Party shall allow the other Party
reasonable prior review and approval of any more detailed description of the
other Party's products or services, and any use of the other Party's logos or
stylized Marks, in any of its proposed marketing materials, such approval not to
be unreasonably withheld or delayed. Service Provider will also include on its
website a link to the Affymetrix website along with a brief description of the
relationship between Affymetrix and Service Provider that has been approved in
advance by Affymetrix, such approval not to be unreasonably withheld or delayed.


6.2 Each Party acknowledges the ownership and renown of all Marks used by the
other Party prior to this Agreement that are listed on Exhibit 5. Each Party
will maintain a quality standard, in connection with its products and services
promoted in a manner that uses the other Party’s Marks or refers to the other
Party’s products and/or services, that is at least as high as the standard such
Party maintains for any of its other comparable products or services. Subject in
all cases to the terms of Section 6.1 and this Section 6.2, each Party hereby
authorizes the other Party to use its name and Marks for the specific purpose of
identifying and/or promoting the other Party’s products and services and
identifying the manner in which such Party is involved in the other Party’s
products or services, and for no other purpose. If, in each Party’s sole
discretion, the other Party’s use of the first Party may notify the other Party
of the specific objection to the use of a specific Mark or Marks and, if the
other Party is unable to correct its usage to the reasonable satisfaction of the
party owning the Marks within sixty (60) days after receipt of such notice, such
Party at its option, may terminate the right of the other Party to use such
specific Mark or Marks.



--------------------------------------------------------------------------------


 
7. Terms and Conditions. The GeneChip products provided to Service Provider
under this Agreement shall be subject to the terms and conditions (including all
Addenda) attached hereto as Exhibit 4 ("Terms and Conditions").


8. Term and Termination.
8.1 This Agreement will be effective as of the Effective Date and will terminate
two (2) years thereafter (the "Initial Term"). The pricing extended to Service
Provider may be updated by Affymetrix from time-to-time during the Initial Term
of the Agreement and subsequent Renewal Terms, if any.


8.2 At the end of the Initial Term, this Agreement may be renewed for additional
one (1) year terms through mutual written consent of the Parties at least thirty
(30) days prior to the commencement of such term ("Renewal Term"). The Initial
Term and any Renewal Terms shall be referred to collectively as the "Term".


8.3 If either Party should fail to perform any obligations under this Agreement,
the other Party may give written notice to the defaulting Party calling
attention to the default. In the event of a material breach or default, said
other Party shall have the right to terminate this Agreement upon sixty (60)
days prior written notice to said defaulting Party calling attention to the
default unless said breach or default is corrected within sixty (60) days after
such notice. Such notice shall specifically state that the non-breaching Party
intends to terminate this Agreement. Said right to terminate for default shall
be in addition to, and without prejudice to the exercise of, any other remedies
available in law or equity.


8.4 Upon termination of this Agreement (except for termination by Affymetrix for
material, uncured breach or default by Service Provider or any of its
Affiliates), Service Provider and its Affiliates may continue to use the supply
of GeneChip Products, Instruments and Software in its existing inventory and on
order that are previously purchased by Service Provider and its Affiliates and
subject to the warranty and replacement provisions applicable to this Agreement.


9. Confidentiality


9.1 Each Party agrees to use reasonable efforts to not disclose or use the
confidential information of the other Party (including without limitation the
contents of this Agreement) for any purpose not contemplated in this Agreement.
The provisions of this paragraph shall not apply to any information which the
receiving Party can demonstrate by competent proof (a) is known or used by the
receiving Party prior to disclosure by the disclosing Party; (b) is disclosed to
the receiving Party by a third party under no obligation of confidentiality to
the disclosing Party; (c) is or becomes published or generally known to the
public through no fault of the receiving Party; (d) is independently developed
by the receiving Party as documented by contemporaneous records; (e) is required
to be disclosed by a final order of a court of competent jurisdiction; or (f) is
otherwise required to be disclosed by applicable law following notice of not
less than thirty (30) days to the disclosing Party (unless the deadline imposed
by such law does not permit such a thirty (30) day notice period, in which case
the notice period must be reasonable under the circumstances). The obligations
under this paragraph shall terminate as to any confidential information five (5)
years following the expiration of the Term.



--------------------------------------------------------------------------------


 
9.2 Notwithstanding the foregoing, the Parties acknowledge and agree that, to
the extent that Affymetrix makes SIF, exemplar and/or probe pair sequence, gene
annotation information, and .cdf libraries associated with Probe Arrays ("Probe
Array Information") generally available to the public or its Probe Array
customers, Service Provider shall also have the right to disclose such Probe
Array Information to third parties for the purpose of enabling Service Provider
to develop and commercialize its Databases, software and Services, provided that
to the extent such Probe Array Information is considered Confidential
Information of Affymetrix, each such third party agrees in writing to be bound
by confidentiality obligations consistent with those set forth in this Section,
provided further that Service Provider shall not commercialize Probe Array
Information as a stand alone product without mutual agreement of the Parties.
Furthermore, except in connection with their use of Service Provider's
Databases, software or Services, Service Provider shall not permit users that
receive Probe Array Information directly or indirectly from Service Provider to
post any Probe Array Information on a commercial or for-profit Web site, or
within a commercial or for-profit software application, or otherwise charge for
access to or use of any Probe Array Information, without Affymetrix' prior
written permission, and Service Provider shall require that such users agree to
terms and conditions that are consistent with this sentence. Service Provider
shall not be permitted to disclose or use Probe Array Information as described
herein if such disclosure or use (i) would be in violation of any contractual
obligation of Service Provider or, to Service Provider's knowledge, Affymetrix
to a third party or (ii) would infringe a valid and enforceable patent or, to
Service Provider's knowledge, other intellectual property right of a third
party. Service Provider shall be fully responsible for, and agrees to indemnity
the Affymetrix Group and hold each of them harmless from and against any Damages
arising from or relating to, its disclosure and use of Probe Array Information.


10. Entire Agreement. This Agreement (including the Terms and Conditions) shall
replace and supersede any current or future purchase orders or similar forms
that are not mutually signed. Furthermore, Service Provider shall not be
obligated to pay any annual access /subscription fee or royalties to Affymetrix
under this Agreement for its Initial Term (without prejudice to any fees or
royalties payable to Affymetrix as described in the 2006 Service Provider
Agreement, effective January 1, 2006). If any of the terms of this letter
conflict with the Terms and Conditions, then the terms of this letter shall
govern. Unless otherwise defined herein, all capitalized terms used in this
letter shall have the meaning ascribed to them in the Terms and Conditions.


11. Assignment. Service Provider may assign this Agreement without Affymetrix'
consent to an Affiliate and to a successor of substantially all (or a
substantial part that constitutes a majority) of the business of Service
Provider that relates to providing Services and/or licensing Databases, whether
in merger, sale of stock, sale of assets or other similar transaction (and in
connection with such an assignment may also transfer to such successor any
portion of the inventory of Gene Chip Products then held by or on order from or
in shipment to Service Provider. Otherwise, this Agreement shall not be
assignable by Service Provider without the prior written consent of Affymetrix,
such consent not to be unreasonably withheld or delayed.
 

--------------------------------------------------------------------------------




If these terms are agreeable to you, please have an authorized representative of
Service Provider sign below and either fax, mail or send us an electronic copy
for our counter-signature. A fully executed copy will then be sent back to you
for your records.




AGREED AND ACKNOWLEDGED:






Affymetrix, Inc.
 
Gene Logic Inc.
     
By:
/s/ Thane Kreiner, Ph.D.
 
By:
/s/ Larry Tiffany
 
Name:
Thane Kreiner, Ph.D.
 
Name:
Larry Tiffany
 
Title:
Sr. Vice President
Marketing & Sales
 
Title:
Sr. Vice President & General Manager
Genomics
 
Date:
1/9/07
 
Date:
1/4/07




--------------------------------------------------------------------------------




Exhibit 4


Affymetrix Terms and Conditions of Sale


1. General. These Terms and Conditions of Sale ("Terms and Conditions") shall
govern the sale and license to the purchaser ("Buyer") of probe arrays,
reagents, instruments, software, and other products and related services
("Products") by the Affymetrix entity named on the invoice or acknowledgement
("Affymetrix") provided to Buyer in connection therewith. These Terms and
Conditions shall replace and supersede any current or future purchase orders or
similar forms other than those as provided in paragraph 1.3 of the Service
Provider Agreement or that are mutually signed by Affymetrix and Buyer.


2. Price. Except for deliveries within Europe, prices exclude all insurance,
freight, taxes, fees, duties and levies, which shall be payable by Buyer.


3. Delivery. Products will be packed in Affymetrix' standard shipping packages.
Affymetrix may make partial deliveries. Affymetrix will ship via carrier
selected by Affymetrix.


3.1 For Deliveries Outside Europe: Tender will be F.O.B./FCA shipping point.
Title (except for software in which case Affymetrix shall retain title) and risk
of loss or damage will pass to Buyer upon delivery of the Products to the
carrier.


3.2 For Deliveries Within Europe: Products shall be Delivered Duty Paid to the
Buyer's site and the Buyer will be the importer for the Products and be
responsible for paying the import VAT or similar taxies) within the Buyer's
country. Title (except for software in which case Affymetrix shall retain title)
and risk of loss will pass to Buyer upon delivery of the Products to the
carrier. Insurance costs will be borne by Affymetrix to the Buyer's site.


3.3 Custom Arrays. Upon Affymetrix confirming receipt of complete Buyer Target
Sequences and related information for each new Custom Probe Array design,
Affymetrix will use reasonable efforts to design, layout, produce masks, and
manufacture the initial lot of Custom Probe Arrays for each such custom design
as follows: (i) within 12 weeks if Buyer orders only one Custom Probe Array
design; (ii) within fourteen (14) weeks for up to four (4) custom designs; and
(iii) for more than four (4) custom designs, according to the schedule quoted to
Buyer and/or its Affiliates at the time they order such Custom Probe Array
designs. Where Buyer and/or its Affiliates have ordered more than one custom
design, Affymetrix reserves the right to provide the initial lots of Custom
Probe Arrays for each such design at separate times, at Affymetrix' sole
discretion, subject to the maximum time periods described in the previous
sentence; in such case, the order that the initial lots of each such design will
be provided relative to such other designs will be determined by a priority list
submitted by Buyer at the time it orders the designs or, if no such list is
submitted, in Affymetrix’ discretion. In no event shall Affymetrix be obligated
to supply more than twelve (12) custom designs per year. Delivery times for all
additional lots of Custom Probe Arrays ordered pursuant to this letter will be
quoted at the time Affymetrix receives a firm order for such products and shall
not exceed four (4) weeks from the date of such order. Buyer acknowledges that
implementation of any deviations for a particular custom design may increase the
time period between order placement and delivery of Custom Probe Arrays based on
any such design. All such time extensions for a particular custom design will be
discussed with Buyer prior to start of such design. All Custom Probe Arrays must
be ordered and purchased in whole-lot increments.


3.4 Excluding Custom Probe Arrays. Affymetrix will use commercially reasonable
efforts to ship the Products within twenty-one (21) business days of receipt of
a valid, accurate purchase order(s). Affymetrix or its representative will ship
via carrier selected by Affymetrix or its representative to Buyer at 50 West
Watkins Mill Road, Gaithersburg, MD, 20878, USA or such other address as may be
specified by Buyer. If shipment is delayed at Buyer's request, Buyer will
reimburse Affymetrix for all reasonable costs of storage.



--------------------------------------------------------------------------------


 
4. Rejection. Any claims for visibly damaged, missing or apparently defective
Product must be reported in writing to Affymetrix by Buyer within five (5)
business days from the date of receipt of Product. For any valid claim made,
Affymetrix shall repair or replace the Product. The foregoing shall be Buyer's
sole and exclusive remedy for damaged or missing Products, and, except for
express warranty rights, for defective Products.


5. Payment. Buyer will be invoiced at the time of shipment of each Product.
Except as otherwise agreed in writing by Affymetrix, Buyer shall make payment in
full within 30 days of the date of the invoice. Late payments may incur a charge
at the rate of one and one-half percent (1.5%) percent per month, or the maximum
allowed by law, whichever is less. Further shipment of Products may be deferred
until payment is received if Buyer fails to make any undisputed payment when due
and thereafter fails to cure such nonpayment within ten (10) business days after
receipt of notice thereof. If Buyer's account is more than thirty (30) days past
due and is referred to an attorney or collection agency for collection, Buyer
shall pay Affymetrix' reasonable expenses incurred in such collection efforts
including, without limitation, court costs and reasonable legal fees and
expenses. Sales by Affymetrix shipped outside the U.S. may require payment on an
irrevocable letter of credit reasonably acceptable to Affymetrix.


6. Limited Warranty. Affymetrix warrants to and only to Buyer for thirteen (13)
months from the date of shipping or one (1) year from the date of installation
(or for the period specified in the Affymetrix sales quote for limited-life
parts), whichever occurs first, that the software and instruments are free from
defects in material and workmanship and conform to Affymetrix' published
specifications in all material respects. Service will be provided pursuant to
Affymetrix' standard service terms and conditions. Affymetrix' sole and
exclusive liability (and Buyer's sole and exclusive remedy) under the foregoing
warranty shall be to repair or replace software and instruments or provide Buyer
a refund, as solely determined by Affymetrix. Nonconforming instruments will be
serviced at Buyer's facility or, at Affymetrix' option, Affymetrix' facility. If
service is performed at Affymetrix' facility, Affymetrix will bear shipping
costs.
Probe Arrays or reagents reasonably determined by Affymetrix to be defective,
independent of user error, shall be replaced by Affymetrix on a 1: 1, like-kind
basis at no cost to Buyer provided that such defective probe arrays or reagents
were used by Buyer prior to their expiration date, and the defect was promptly
reported with appropriate detail to Affymetrix' technical support. Affymetrix
agrees to meet with Buyer on a quarterly basis to review the defect
determination to ensure that the Probe Arrays or reagents are properly
categorized as being "defective". Except as provided above, this warranty does
not apply to consumables, or to any defect caused by failure to provide a
suitable storage, use, or operating environment, use of non-recommended
reagents, spills, or the use of the Products for a purpose or in a manner other
than that for which they were designed, modifications or repairs done by Buyer,
or any other abuse, misuse, or neglect of the Products. This warranty applies
only to Buyer, and not third parties. The foregoing is not intended to limit any
warranty extended to Buyer by a third party original equipment manufacturer of a
Product or component thereof, provided that any remedy received by Buyer under
any such warranty shall relieve Affymetrix of its obligations with respect to
the subject of such remedy. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
AFFYMETRIX AND ITS SUPPLIERS DISCLAIM ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO PRODUCTS AND SERVICES, INCLUDING BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, SATISFACTORY QUALITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.



--------------------------------------------------------------------------------


 
7. Pre-release Products (Not Applicable to Products Marketed for IVD Use). lf
any Product is a beta, technology access, early access, or other pre-commercial
release version ("Pre-release Product"), then this Section applies. To the
extent that any provision in this Section is in conflict with any other term or
condition in these Terms and Conditions, this Section shall supersede such other
term(s) and condition(s) with respect to the Pre-release Product, but only to
the extent necessary to resolve the conflict. Buyer acknowledges that the
Pre-release Product is a pre-release version, does not represent final product
from Affymetrix, and may contain defects, bugs, errors and other problems that
could cause system or other failures, sample loss and data loss. CONSEQUENTLY,
THE PRE-RELEASE PRODUCT IS PROVIDED TO YOU "AS IS", AND AFFYMETRIX DISCLAIMS ALL
WARRANTIES (INCLUDING THE LIMITED WARRANTY SET FORTH ABOVE) AND ALL LIABILITY
OBLIGATIONS TO BUYER OF ANY KIND. Buyer acknowledges that Affymetrix has not
promised or guaranteed to Buyer that Pre-release Product will be announced or
made available to anyone in the future, that Affymetrix has no express or
implied obligation to Buyer to announce or introduce the Pre-release Product and
that Affymetrix may elect not to introduce a product similar to or compatible
with the Pre-release Product. Accordingly, Buyer acknowledges that any research
or development that Buyer performs using the Pre-release Product or any product
associated with the Pre-release Product is done entirely at Buyer's own Risk. If
Buyer has been provided the Pre-release Product pursuant to a separate written
agreement with Affymetrix, this Section shall not apply and Buyer's use of the
Pre-release Product is governed by such agreement, unless expressly provided
otherwise therein.


8. Limited License.
8.1 Subject to these Terms and Conditions, and to the terms and conditions of
any license provided by Affymetrix that is specific to a particular Product
(which shall govern with respect to such Product in the event of conflict with
these Terms and Conditions), Affymetrix hereby grants to Buyer a non-exclusive,
non-transferable, non-sublicensable license to use the Product(s) provided to
Buyer by Affymetrix only in accordance with the manuals and written instructions
provided by Affymetrix. Buyer may make one (1) copy of software Products for
backup purposes only. Buyer agrees not to disassemble, decompile or otherwise
reverse engineer, or adapt or modify, any software Product.


8.2 Notwithstanding any other provision hereof, nothing herein is intended as a
contractual obligation precluding Buyer from using non-Affymetrix products, such
as target labeling and processing reagents, with the Products supplied to Buyer
pursuant to the Agreement; provided however, that Affymetrix makes no
representations or warranties regarding any suitability of non-Affymetrix
products for use with such Products, or vice versa, and Affymetrix hereby
disclaims such representations and warranties. Buyer uses such non-Affymetrix
products entirely at Buyer's own risk and Affymetrix shall have no liability to
Buyer or any third party in respect of such use. Affymetrix shall not provide
any support to Buyer in respect of such use of non-Affymetrix
products.Furthermore, notwithstanding any other provision hereof, nothing herein
is intended as a contractual obligation precluding Buyer from using Products,
including Affymetrix-offered reagents, with other products from third parties.
Buyer agrees to indemnify the Affymetrix Group (as defined below) for any claims
made by or on the part of a third party arising from Buyer's use of
non-Affymetrix products in connection with Products. However, this paragraph
shall not be construed as conveying, by implication, estoppel or otherwise, or
expanding to the scope of, any right or license to Buyer under any patent right
of Affymetrix.


8.3 Buyer understands and agrees that except as expressly set forth in these
Terms and Conditions (or in the Affymetrix-provided license specific to a
particular Product), no right or license to any patent or other intellectual
property owned or licensable by Affymetrix is conveyed or implied by these Terms
and Conditions or any Product. In particular, no right or license is conveyed or
implied to use any Product provided hereunder in combination with a product not
provided, licensed or specifically recommended by Affymetrix for such use.


9. Products Marketed for Research Use Only. Products marketed by Affymetrix for
research use only do not have the approval or clearance of the U.S. Food and
Drug Administration ("FDA") or other regulatory approval, clearance or
registration for in vitro diagnostic ("IVD") use. No license is conveyed or
implied for Buyer to use, and Buyer agrees not to use, such Products in any
manner requiring FDA or other regulatory approval, clearance or registration
relating to IVD use.



--------------------------------------------------------------------------------


 
10. Products Marketed for In Vitro Diagnostic Use. Products marketed by
Affymetrix for IVD use have been cleared by the FDA, CE marked in the European
Union and registered in Canada, for IVD use. No license is conveyed or implied
for Buyer to use, and Buyer agrees not to use, such Products in any manner
requiring other regulatory approval, clearance or registration relating to IVD
use.


11. Use Restrictions. Buyer is not licensed to, and agrees not to: (a) resell
any Affymetrix-supplied probe array or reagent, (b) transfer, or distribute any
Affymetrix-supplied probe array or reagent, directly or indirectly, to any third
party for any purpose or use, except as otherwise approved by Affymetrix in
writing; or (c) use or allow anyone to use any Affymetrix-supplied probe array
or reagent more than once, or dilute any Affymetrix-supplied reagent.


12. Product Improvements.


12.1 For purposes of this Section, "Assay Improvement Invention" shall mean any
invention conceived or reduced to practice by Buyer or its Affiliates during the
Term using Affymetrix Probe Arrays that relates to manual or automated assay
techniques that may be used in connection with Probe Arrays or similar products,
but only insofar as such techniques are used for and after nucleic acid
extraction and up to and including annealing and washing hybridization mixtures
with a Probe Array, but not to techniques used thereafter.


12.2 For purposes of this Section, "Product Improvement Invention" shall mean
any invention conceived or reduced to practice by Buyer or its Affiliates during
or after the Term using Affymetrix Probe Arrays supplied to Buyer or its
Affiliates during the Term that relates to (a) design, manufacturing, layout or
packaging of nucleic acid probes or probe arrays; or (b) software techniques
relating to the extraction or storage of data generated using Probe Arrays after
samples have been annealed to the Probe Arrays (e.g., techniques used in
generation of *.cel and *.dat files), but not including any techniques used
thereafter (e.g., software techniques for analysis or other processing of data
beyond what is required for generation of *.cel and *.dat files). Product
Improvement Inventions also shall not (1) include data generated using Probe
Arrays or discoveries derived therefrom (except as expressly set forth in (a)
and (b) above} or (2) any Assay Improvement Invention, as defined herein.
Neither Product Improvement Inventions nor Assay Improvement Inventions shall
include (3) Target Sequences identified by Buyer as hereinafter described or (4)
any discoveries or inventions made using data obtained from use of the
Affymetrix Probe Arrays, including but not limited to, discoveries or inventions
relating to identification of markers used in biological, toxicological and
clinical applications, correlations between nucleic acid sequences and
functions, targets for drug discovery and development and processes for
determining and understanding toxicity. For clarification, such markers include
without limitation, those derived from analysis of gene expression and
genotyping data generated from Probe Arrays.


12.3 As used herein an invention conceived or reduced to practice "using
Affymetrix Probe Arrays" means an invention that was actually made using such
arrays.


12.4 For purposes of this Agreement, "Affymetrix Probe Array(s)" shall mean
Probe Arrays for which Target Sequences have been selected by Affymetrix
("Affymetrix Target Sequences"), or jointly by Affymetrix and Buyer ("Buyer
Target Sequences") for use on Probe Arrays to be supplied by Affymetrix as set
forth below.


12.5 Except to the extent prohibited by applicable law, Buyer hereby grants to
Affymetrix and its Affiliates a nonexclusive, worldwide, fully paid-up,
royalty-free, irrevocable, perpetual license to all Product Improvement
Inventions, with a right for Affymetrix and its Affiliates to sublicense but
only to Affymetrix' and its Affiliates' partners and customers for use with
Affymetrix Probe Arrays. Buyer need not disclose any Product Improvement
Inventions to Affymetrix except as may be reasonably required to comply with the
foregoing license.



--------------------------------------------------------------------------------


 
12.6 If Buyer elects, at its sole discretion, to commercialize a product or
process that embodies an Assay Improvement Invention for use by multiple
unrelated parties, then to the extent that Buyer makes such product or process
available to other parties, Buyer agrees to negotiate in good faith with
Affymetrix (and, if necessary with Affymetrix customers and partners) to make
each such product or process available to Affymetrix and all Affymetrix
customers and partners for use with Affymetrix Probe Arrays on commercially
reasonable terms comparable to those granted to other parties, provided that
such terms may differ based on the type of party (e.g., non-profit vs.
for-profit), the size of the party, the number of individual users or volume of
use of the product or process, the size of the party's R&D budget, the type of
use intended or other factors fairly applied, and, provided further, that this
obligation to license on comparable terms shall not apply to licenses granted or
products sold for limited uses, including evaluation, validation and testing or
small sales for one-time or otherwise very limited use. For clarity, if Buyer
elects to commercialize such product or process by making it available to others
subject to restrictions or other terms that would preclude others from using
such product or process in business activities that would directly compete with
Buyer's business activities, then Buyer would not be obligated to make such
product or process available to Affymetrix or Affymetrix customers or partners
on terms that did not include the same restrictions or other terms precluding
use of such products or processes that would directly compete with Buyer's
business activities.


12.7 Notwithstanding the above, Buyer need not make available such Assay
Improvement Invention to Affymetrix and all required Affymetrix customers and
partners on comparable terms if a third party has already been granted in good
faith by Buyer a conflicting assignment or license (or an option to obtain such
an assignment or license) at or prior to the time the embodied Assay Improvement
Invention is made. Buyer need not disclose Assay Improvement Inventions to
Affymetrix until such time as Buyer has elected to commercialize such product or
process and makes it available to multiple other parties.


13. Indemnity for Intellectual Property Infringement Claims.


13.1 Affymetrix will indemnify Buyer and its Affiliates against liability and
will settle or defend any suit or proceeding brought against Buyer and its
Affiliates to the extent based on a claim that Buyer or its Affiliates in using
the Products delivered hereunder directly infringe an issued patent in the
United States of America, the European Patent System (EPO), Japan or the
Republic of Korea.


13.2 Affymetrix will also indemnify Buyer and its Affiliates against liability
and will settle or defend any suit or proceeding brought against Buyer and its
Affiliates to the extent based on a claim that Buyer or its Affiliates in using
the Products delivered hereunder indirectly (i.e. through contributory
infringement or inducement) infringe an issued patent in the United States of
America, EPO, Japan or the Republic of Korea if (i) a hybridization method using
probe arrays, or probe arrays themselves, or equivalent hybridization devices
are specifically identified as an element of the claims of such patent in a
device claim, or use of these is specifically identified as an element of the
claims of such patent in a method claim, and (ii) the patentability of such
device or method claims was materially related to the recitation of the
hybridization method or the probe arrays or equivalent hybridization device, or
their use.


13.3 Affymetrix shall have no liability under this Section to the extent that
the alleged infringement arises out of any addition or modification to the
Products or their use by Buyer and its Affiliates in any material respect not
specified or approved by Affymetrix, or Buyer's and its Affiliates' combination
of the Products with other devices not specified or approved by Affymetrix, and
Buyer shall indemnify Affymetrix and its Affiliates against liability and will
settle or defend any suit or proceeding brought against Affymetrix and its
Affiliates to the extent based on the foregoing. The indemnifying Party shall
pay all damages and costs finally awarded against the indemnified Party for such
infringement including reasonable attorney's fees.



--------------------------------------------------------------------------------


 
13.4 For this Section to apply, the indemnified Party must promptly inform the
indemnifying Party (so as not to prejudice the indemnifying Party in its
preparation of a defense) of its receipt of notice of any claim or suit being
made or brought, and give the indemnifying Party the full authority,
information, and assistance necessary to settle or defend such suit or
proceeding, provided that the indemnifying Party shall not have any authority to
agree to any settlement that imposes any liability or obligation on the
indemnified Party without the consent of the indemnified Party, which consent
will not be unreasonably withheld so long as the indemnifying Party will satisfy
or pay without recourse any liability imposed on the indemnified Party and the
indemnified Party is not required to take any action or refrain from taking any
other action other than discontinuing use of any product or process found to be
infringing. Neither Party shall be bound in any manner by any settlement made
without its prior written consent.


13.5 In the event that the Products are held to infringe and their use is
enjoined as a result of infringement for which it has indemnified Buyer and its
Affiliates, as part of its indemnification, Affymetrix may obtain for Buyer and
its Affiliates the right to continue using such Products, modify them or the
processes for using them to become non-infringing in such manner that does not
materially impair their usefulness to Buyer, or grant Buyer and its Affiliates a
credit for the cost of unused Products, and accept the return of unused
Products.


13.6 In no event shall an indemnifying Party's aggregate, cumulative liability
arising out of or relating to its indemnity obligations described in this
Section exceed an amount equal to the amounts paid by Buyer to Affymetrix under
this Agreement (the "Cap"). The Cap is in the aggregate with all expenses
incurred by the indemnifying Party arising out of or relating to its indemnity
obligations (including, without limitation, damages, settlement amounts, costs,
and legal fees) being aggregated to determine satisfaction of the limit. The
existence of one or more claims or suits will not enlarge the Cap. THE
PROVISIONS OF THIS SECTION STATE THE ENTIRE LIABILITY AND OBLIGATION OF EACH
PARTY AS AN INDEMNIFYING PARTY, AND THE EXCLUSIVE REMEDY OF EACH PARTY AS AN
INDEMNIFIED PARTY, WITH RESPECT TO ANY ALLEGED OR ACTUAL INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS, AND ARE IN LIEU OF ALL WARRANTIES OF
NONINFRINGEMENT, EXPRESS OR IMPLIED.


14. Target Sequence Confidentiality for Custom Products. If Buyer discloses to
Affymetrix a confidential set of nucleic acid target sequences ("Target
Sequences") for which Buyer desires Affymetrix to design and manufacture custom
Probe Arrays or custom nucleic acid probe panels pursuant to these Terms and
Conditions, Affymetrix agrees to use reasonable efforts not to disclose or use
such confidential information disclosed to it by Buyer for any purpose other
than designing and manufacturing such Products, supplying them to Buyer and/or
other parties designated by Buyer, otherwise performing its obligations to Buyer
(and any obligations Affymetrix may have to such other parties), and for other
purposes authorized by Buyer. The provisions of this Section shall not apply to
any information which Affymetrix can demonstrate by competent proof (a) is known
or used by Affymetrix prior to Buyer's disclosure to Affymetrix; (b) is
disclosed to Affymetrix by a third party under no obligation of confidentiality
to Buyer; (c) is or becomes published or generally known to the public through
no fault of Affymetrix; or (d) is independently developed without reference to
such confidential information disclosed to Affymetrix by Buyer. Notwithstanding
the foregoing, Affymetrix shall be permitted to disclose such information in
order to comply with applicable laws, a court order, or governmental
regulations, provided that Affymetrix has provided Buyer with prior notice of
such disclosure, to the extent reasonably practicable. Affymetrix' obligations
under this Section shall terminate five (5) years following the date of
disclosure.



--------------------------------------------------------------------------------


 
15. Target Sequence Responsibility. Buyer shall be fully responsible for the
Target Sequences, and Buyer agrees to indemnify Affymetrix and its employees,
officers, directors, representatives, contractors, suppliers and any affiliate
of the foregoing (the "Affymetrix Group") and hold each of them harmless from
and against any losses, liabilities, demands, damages, costs and expenses,
including without limitation reasonable legal fees and expenses, arising from or
relating to the Target Sequences or their use as permitted herein, except to the
extent that such losses, liabilities, demands, damages, costs and expenses
result from the gross negligence or willful misconduct of Affymetrix. Buyer
agrees to fully cooperate with the Affymetrix Group and its counsel in its
defense and preparation for any such action or proceeding.


16. Liability Limitation. EXCEPT AS PROVIDED IN THE INDEMNITY FOR INTELLECTUAL
PROPERTY HERElN OR TO THE BY EITHER PARTY’S GROSS NEGLIGENCE OR WILFUL
MISCONDUCT, OR REQUIRED BY APPLICABLE LAW, NEITHER PARTY NOR ITS REPRESENTATIVES
SHALL HAVE ANY LIABILITY FOR ANY LOSS OF USE OR PROFITS, PROCUREMENT OF
SUBSTITUTE GOODS OR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, OR SPECIAL DAMAGES
OF ANY KIND, HOWEVER CAUSED AND REGARDLESS OF FORM OF ACTION WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; AS TO
ANY LIABILITY OF EITHER PARTY TO THE OTHER NOT LEGALLY SUBJECT TO THE FOREGOING,
THE LIABILITY OF EITHER PARTY SHALL NOT EXCEED THE CAP AS TO THE INDEMNITY FOR
INTELLECTUAL PROPERTY INFRINGEMENT AS PROVIDED IN SECTION 13 HEREOF AND AS TO
ANYTHING ELSE AN AMOUNT EQUAL TO THE AMOUNT PAID BY BUYER TO AFFYMETRIX IN THE
PRIOR TWELVE (12) MONTHS. EACH PARTY UNDERSTANDS THAT THE RISKS OF LOSS
HEREUNDER ARE REJECTED IN THE PRICE OF THE PRODUCTS AND THAT THESE TERMS WOULD
HAVE BEEN DIFFERENT IF THERE HAD BEEN A DIFFERENT ALLOCATION OF RISK.


17. Export Controls. Buyer acknowledges that the Products and related materials
may be subject to export controls under the U.S. Export Administration
Regulations and related U.S. laws. Buyer will (a) comply strictly with all legal
requirements established under these controls, (b) cooperate fully with
Affymetrix in any official or unofficial audit or inspection that relates to
these controls and (c) not export, re-export, divert, transfer or disclose,
directly or indirectly, any Product or related technical documents or materials
or any direct product thereof to any country (or to any national or resident
thereof which the U.S. Government determines from time to time is a country (or
end-user) to which such export, re-export, diversion, transfer or disclosure is
restricted, without obtaining the prior written authorization of Affymetrix and
the applicable U.S. Government agency.


18. Unforeseen Events. Affymetrix shall not be liable for delay or failure in
performance of any obligations hereunder if performance is rendered
impracticable by the occurrence of any condition beyond the reasonable control
of Affymetrix. In the event of any such delay or failure in performance,
Affymetrix shall promptly notify Buyer of such delay or non-performance and the
cause thereof and then shall have such additional time within which to perform
its obligations hereunder as may reasonably be necessary under the
circumstances, provided Affymetrix shall use commercially reasonable efforts to
limit the delay or overcome the cause of the nonperformance and Affymetrix shall
have the right, to the extent necessary in Affymetrix' sole reasonable judgment,
to apportion fairly among its various customers in such manner as Affymetrix may
consider equitable the Products then available for delivery. If such delay or
non-performance will continue for more than one month, Affymetrix shall provide
monthly updates as to the status of resolving the delay or non-performance.
 
19. Miscellaneous. These Terms and Conditions and the applicable agreement in
which they are incorporated as an exhibit or by reference constitute the entire
agreement between Buyer and Affymetrix with respect to the subject matter hereof
and are the final, complete, and exclusive statement of the terms of the
agreement, superseding all prior written and oral agreements, understandings and
undertakings with respect to the subject matter hereof. For avoidance of doubt,
the following agreements between the Parties shall continue in full force and
effect: the HTA Agreement, the Limited Research and Development License
Agreement dated November 2, 2004 and all current Instrument and Software service
agreements. The waiver of any provision or any breach thereof shall not affect
any other provision of these Terms and Conditions. To the extent permitted by
applicable law, these Terms and Conditions shall be governed by and construed
according to the laws of California, without regard to conflict of law
provisions. The U.N. Convention on Contracts for the International Sale of Goods
shall not apply to these Terms and Conditions. In the event that any provision
of this Agreement or portion thereof is found to be illegal or unenforceable,
the Agreement shall be construed without the unenforceable provision or portion
thereof.
 